UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section14(c) of the Securities Exchange Act of 1934 Check the appropriate box: oPreliminary information statement. oConfidential, for use of the Commission only (as permitted by Rule14c-5(d)(2)) xDefinitive information statement. NEOMAGIC CORPORATION (Name of Registrant as Specified in its Charter) Payment of filing fee (check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, schedule or registration statement no.: Filing party: Date filed: 1 NEOMAGIC CORPORATION 2372-A Qume Drive San Jose, CA 95131 (408) 428-9725 NOTICE OF ACTION BY WRITTEN CONSENT OF STOCKHOLDERS To the Stockholders of NeoMagic Corporation: The purpose of this Notice and the accompanying Information Statement is to notify you that the holders of shares of our common stock, representing a majority of the voting power of NeoMagic Corporation, approved by written consent on April 15, 2010: 1. An amendment to Article 4 of our Restated Certificate of Incorporation, as amended, to increase the number of shares of Common Stock (“Shares”) that we are authorized to issue from one hundred million (100,000,000) shares to two hundred million (200,000,000) shares; and 2. An amendment to (i) Item 3 of our 2003 Stock Plan, as amended July 12, 2007 (the “Plan”), to increase the maximum aggregate number of Shares that may be optioned and sold under the Plan from 2,128,411 to twenty million (20,000,000), and (ii) Item 6(c) of the Plan to increase the maximum number of Shares subject to options that may be granted to a Service Provider, in any fiscal year of the Company, from four hundred thousand (400,000) to no more than five million (5,000,000) Shares, except, that in connection with his or her initial service, a Service Provider may be granted options to purchase up to an additional two hundred thousand (200,000) Shares, which will not count against the limit set forth above. Our Board of Directors has fixed the close of business on March 18, 2010 as the record date for determining the stockholders entitled to notice of the above noted actions.Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the corporate action authorized by our majority stockholders can be taken no sooner than 20 calendar days after the accompanying Information Statement is first mailed to NeoMagic’s stockholders.We anticipate that this Notice and the accompanying Information Statement will be first mailed to stockholders of record on May 11, 2010.On or after June 1, 2010, the amendment to the Certificate of Incorporation will be filed with the Delaware Secretary of State and become effective and on May 31, 2010 the amendment to the 2003 Stock Plan will become effective. Delaware corporation law permits holders of a majority of the voting power to take stockholder action by written consent. As the matters set forth in this Notice and accompanying Information Statement have been duly authorized and approved by the written consent of the holders of a majority of our issued and outstanding voting securities, your vote or consent is not requested or required to approve these matters.Accordingly, NeoMagic will not hold a meeting of its stockholders to consider or vote upon the proposed amendment to NeoMagic’s Certificate of Incorporation or amendment to its 2003 Stock Plan. The accompanying Information Statement serves as the notice required by Section 228 of the Delaware General Corporation Law of the taking of corporate action without a meeting by less than unanimous written consent of our stockholders. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. BY ORDER OF OUR BOARD OF DIRECTORS May 11, 2010 /s/ Syed Zaidi President and Chief Executive Officer 2 NEOMAGIC CORPORATION 2372-A Qume Drive San Jose, CA 95131 (408) 428-9725 INFORMATION STATEMENT To the Stockholders of NeoMagic Corporation: The purpose of this Information Statement is to notify you that the holders of shares representing a majority of the voting power of NeoMagic Corporation have given their written consent to resolutions adopted by the Board of Directors of NeoMagic to the following actions: 1. An amendment to Article 4 of our Restated Certificate of Incorporation, as amended, to increase the number of shares of Common Stock (“Shares”) that we are authorized to issue from one hundred million (100,000,000) shares to two hundred million (200,000,000) shares; and 2. An amendment to (i) Item 3 of our 2003 Stock Plan, as amended July 12, 2007 (the “Plan”), to increase the maximum aggregate number of Shares that may be optioned and sold under the Plan from 2,128,411 to twenty million (20,000,000), and (ii) Item 6(c) of the Plan to increase the maximum number of Shares subject to options that may be granted to a Service Provider, in any fiscal year of the Company, from four hundred thousand (400,000) to no more than five million (5,000,000) Shares, except, that in connection with his or her initial service, a Service Provider may be granted options to purchase up to an additional two hundred thousand (200,000) Shares, which will not count against the limit set forth herein above. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Our Board of Directors has fixed the close of business on March 18, 2010 as the record date for determining the stockholders entitled to notice of the above noted actions.Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the corporate action authorized by our majority stockholders can be taken no sooner than 20 calendar days after the accompanying Information Statement is first mailed to NeoMagic’s stockholders. We anticipate that this Information Statement will be first mailed on May 11, 2010 to stockholders of record.On or after June 1, 2010, the amendment to the Restated Certificate of Incorporation will be filed with the Delaware Secretary of State and become effective and on May 31, 2010 the amendment to the 2003 Stock Plan will become effective. Delaware corporation law permits holders of a majority of the voting power to take stockholder action by written consent. As the matters set forth in this Information Statement have been duly authorized and approved by the written consent of the holders of a majority of our issued and outstanding voting securities, your vote or consent is not requested or required to approve these matters.Accordingly, NeoMagic will not hold a meeting of its stockholders to consider or vote upon the proposed amendment to NeoMagic’s Restated Certificate of Incorporation or amendment to its 2003 Stock Plan. 3 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT We determined the stockholders of record for purposes of this stockholder action at the close of business on March 18, 2010 (the “Record Date”).As of the Record Date, the Company’s issued and outstanding capital stock consisted of 44,451,394 shares of common stock, par value $0.001 per share, which was held by approximately 83 holders of record. The following table sets forth certain information with respect to beneficial ownership of our common stock as of March 18, 2010 by (i) each person known by us to be a beneficial owner of more than 5% of our outstanding Common Stock, (ii) each of the executive officers named in the fiscal year 2010 Summary Compensation Table, (iii) each of our directors, and (iv) all of our directors and executive officers as a group. The information on beneficial ownership in the table and the footnotes hereto is based upon our records and the most recent Schedule 13D or 13G filed by each such person or entity and information supplied to us by such person or entity. Except as otherwise indicated (or except as contained in a referenced filing), each person has sole voting and investment power with respect to all shares shown as beneficially owned, subject to community property laws where applicable. Name and Address(1) Of Beneficial Owner Common Stock Beneficially Owned % of Class(2) David Tomasello(3) 75.82 % Jorge Granier-Phelps(4) 14.32 % Douglas Young(5) 7.94 % Syed Zaidi(6) 7.77 % Joseph Fitzgerald (7) * Andrew Rosengard (8) * Officers and Directors as a Group (6 persons) (9) 84.37 % *Less than one percent of the outstanding Common Stock. Unless otherwise noted, the address of each person is c/o NeoMagic Corporation, 2372-A Qume Drive, San Jose, CA 95131. Applicable percentages are based on 44,451,394 shares of our Common Stock outstanding on March 18, 2010 and are calculated in accordance with Rule 13d-3 under the Securities Exchange Act of 1934.Shares of common stock subject to options or warrants currently exercisable or convertible, or exercisable or convertible within 60 days of March 18, 2010 are deemed outstanding for computing the percentage of the person holding such option or warrant but are not deemed outstanding for computing the percentage of any other person. The shares of Common Stock are held in the names of Attiva Capital Management, LTD (1,156,433), Bluestone Financial LTD (22,533,334), Commetasa (518,000), Antonio Tomasello (682,253) and David Tomasello (255,000).Mr. Tomasello has sole voting power with respect to all such shares.Includes 17,333,334 shares issuable to Bluestone Financial LTD and 333,333 shares issuable to Attiva Capital Management, LTD under Class A Warrants exercisable within 60 days after March 18, 2010.Includes 17,333,334 shares issuable to Bluestone Financial LTD and 333,333 shares issuable to Attiva Capital Management, LTD under Class B Warrants exercisable within 60 days after March 18, 2010. Includes 45,000 shares issuable under stock options exercisable within 60 days after March 18, 2010, which are held directly by Mr. Tomasello. The shares of Common Stock are held in the name of Mediastone LLC, of which Mr. Granier-Phelps is Managing Director. Mr. Granier-Phelps has sole voting power with respect to all such shares.Includes 2,333,333 shares issuable to Mediastone LLC under Class A Warrants exercisable within 60 days after March 18, 2010.Includes 2,333,333 shares issuable to Mediastone LLC under Class B Warrants exercisable within 60 days after March 18, 2010.Includes 41,667 shares issuable under stock options exercisable within 60 days after March 18, 2010, which are held directly by Mr. Granier-Phelps. Includes 565,200 shares issuable under stock options exercisable within 60 days after March 18, 2010.Includes 783,206 shares issuable under Class A Warrants exercisable within 60 days after March 18, 2010.Includes 783,206 shares issuable under Class B Warrants exercisable within 60 days after March 18, 2010. Includes 567,808 shares issuable under stock options exercisable within 60 days after March 18, 2010.Includes 761,627 shares issuable under Class A Warrants exercisable within 60 days after March 18, 2010.Includes 761,627 shares issuable under Class B Warrants exercisable within 60 days after March 18, 2010. Includes 45,000 shares issuable under stock options exercisable within 60 days after March 18, 2010. Includes 4,167 shares issuable under stock options exercisable within 60 days after March 18, 2010. Includes 44,358,509 shares issuable under stock options and warrants exercisable within 60 days after March 18, 2010. 4 We have undergone a change of control since the beginning of our last fiscal year 2010, which began January 26, 2009.Entities affiliated with David Tomasello (the “Tomasello Entities”) acquired 25,145,020 shares of our common stock and Class A Warrants and Class B Warrants exercisable for an aggregate of 35,333,334 shares of our Common Stock.The Tomasello Entities acquired 2,078,353 shares of our Common Stock through open market purchases and the remainder through private placements by us on October 16, 2009 and February 11, 2010.As of March 18, 2010, the Tomasello Entities beneficially own 75.82% of our outstanding Shares, as calculated in accordance with Rule 13d-3 under the Securities Exchange Act of 1934. EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth information regarding all compensation awarded to, earned by or paid to in fiscal years 2010 and 2009 each person who served as our principal executive officer during fiscal 2010 and 2009. Fiscal years 2010 and 2009 ended on January 31 and January 25, respectively. We refer to the two executive officers identified in this table as our Named Executive Officers. Name and Principal Position Year Salary Option Awards ($) (1) Non-Equity Incentive Plan Compensation All OtherCompensation ($) (2) Total Douglas R. Young (3) $ $ $
